



SEVERANCE AND CHANGE IN CONTROL AGREEMENT


This Severance and Change in Control Agreement, including the Executive Addendum
attached hereto (collectively, the “Agreement”), is entered into as of December
31, 2018 by and between Arun C. Murthy (the “Executive”) and Cloudera, Inc., a
Delaware corporation (the “Company”) and is effective on the earlier of (a) the
12-month anniversary of the Executive’s Start Date (as set forth in the offer
letter by and between the Executive and the Company dated on or about the date
hereof) or (b) a Change in Control of the Company (the “Effective Date”).
1.TERM OF AGREEMENT.
This Agreement shall terminate on the first to occur of (i) the date the
Executive’s employment with the Company terminates for a reason other than a
Qualifying Termination as described in Section 4(k) or (ii) the date the Company
has met all of its obligations under this Agreement following a termination of
the Executive’s employment with the Company for a reason described in Section
4(k).
2.SEVERANCE BENEFIT.
(a)    Other than During a Change in Control Period.
(i)    Severance Payments.    If the Executive is subject to a Qualifying
Termination other than during a Change in Control Period, then, subject to
Section 3 below, the Company shall pay the Executive (I) the Severance
Multiplier (Other than During a Change in Control Period) as specified and
defined in the applicable Executive Addendum multiplied by the Executive’s base
salary at the annual rate in effect when the Qualifying Termination occurred and
(II) an amount equal to the product of (y) the annual bonus target to which the
Executive would have been entitled (calculated as if all applicable bonus
targets were achieved) for the bonus period in which the Qualifying Termination
occurred (“Final Period”) and (z) a fraction, the numerator of which is the
number of days for which the Executive was employed by the Company during the
Final Period and the denominator of which is the total number of calendar days
in the Final Period (the “Prorated Bonus”). To the extent the foregoing amount
is payable under Section 2(b) and/or included as Accrued Compensation and
Expenses and/or Accrued Benefits (as described in Section 2(e)), it will not be
paid under this Section 2(a). The Executive will receive his or her severance
payment pursuant this Section 2(a)(i) in a cash lump-sum which will be made on
or before the sixtieth (60th) day following the Separation, provided that the
following have already occurred:
(1)    the Company’s receipt of the Executive’s executed General Release (as
described in Section 2(d)); and
(2)    the expiration of any rescission period applicable to the Executive’s
executed General Release.
(ii)    Health Care Benefit.    If the Executive is subject to a Qualifying
Termination other than during a Change in Control Period and satisfies both the
conditions set forth in Section 2(a)(i)(1) and Section 2(a)(i)(2) above to
receive cash severance payments, and if the Executive elects to continue his or
her health insurance coverage under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”) following the termination of his or her employment,
then the Company shall pay the Executive’s monthly premium under




        

--------------------------------------------------------------------------------




COBRA until the earliest of (1) the COBRA Continuation Period (Other than During
a Change in Control Period) as specified and defined in the Executive Addendum;
(2) the date when the Executive receives similar coverage with a new employer or
(3) the expiration of the Executive’s continuation coverage under COBRA.
(iii)    Equity.      If the Executive is subject to a Qualifying Termination
other than during a Change in Control Period and satisfies both the conditions
set forth in Section 2(a)(i)(1) and Section 2(a)(i)(2) above, then, subject to
Section 3 below, Executive will be permitted to exercise any vested shares
subject to Equity Awards (as defined below) that are nonstatutory stock options
to purchase shares of Company common stock until the Post-Termination Exercise
Date that is specified and defined in the Executive Addendum; provided that such
post-termination exercise period shall end upon the consummation of a Change in
Control, unless such nonstatutory stock options are assumed in the Change in
Control; provided, further, that in no event shall such post-termination
exercise period exceed the expiration of the maximum term of the nonstatutory
stock options.
(b)    During a Change in Control Period.
(i)    Severance Payments.     If the Executive is subject to a Qualifying
Termination during a Change in Control Period, then, subject to Section 3 below,
the Company shall pay the Executive (I) the Severance Multiplier (During a
Change in Control Period) as specified and defined in the applicable Executive
Addendum multiplied by the sum of (w) the Executive’s base salary at the annual
rate in effect when the Qualifying Termination occurred or when the Change in
Control occurred, whichever is greater, plus (x) the Executive’s annual target
bonus for the fiscal year in which the Qualifying Termination occurred or when
the Change in Control occurred, whichever is greater (in each case calculated as
if all applicable bonus targets were achieved) and (II) the Prorated Bonus. To
the extent the foregoing amount is payable under Section 2(a) and/or included as
Accrued Compensation and Expenses and/or Accrued Benefits (as described in
Section 2(e)), it will not be paid under this Section 2(b). The Executive will
receive his or her severance payment pursuant this Section 2(b)(i) in a cash
lump-sum which will be made on the sixtieth (60th) day following the Separation,
provided that the following have already occurred:
(1)    the Company’s receipt of the Executive’s executed General Release (as
described in Section 2(d)); and
(2)    the expiration of any rescission period applicable to the Executive’s
executed General Release.
(ii)    Health Care Benefit.    If the Executive is subject to a Qualifying
Termination and satisfies both the conditions set forth in Subsection 2(b)(i)(1)
and Subsection 2(b)(i)(2) above to receive cash severance payments, and if the
Executive elects to continue his or her health insurance coverage under COBRA
following the termination of his or her employment, then the Company shall pay
the Executive’s monthly premium under COBRA until the earliest of (1)  the COBRA
Continuation Period (During a Change in Control Period) as specified and defined
in the Executive Addendum; (2) the date when the Executive receives similar
coverage with a new employer or (3) the expiration of the Executive’s
continuation coverage under COBRA.
(iii)    Equity. If the Executive is subject to a Qualifying Termination during
a Change in Control Period and satisfies both the conditions set forth in
Section 2(b)(i)(1) and Section 2(b)(i)(2) above, then, subject to Section 3
below, (a) each of Executive’s then outstanding unvested Equity Awards,
including awards that would otherwise vest only upon satisfaction of performance
criteria, shall accelerate and become vested and exercisable with respect to the
Equity Acceleration as specified and defined in the Executive


2


    

--------------------------------------------------------------------------------




Addendum and (b) Executive will be permitted to exercise any vested shares
subject to Equity Awards that are nonstatutory stock options to purchase shares
of Company common stock (after giving effect to the foregoing acceleration of
vesting) until the Post-Termination Exercise Date that is specified and defined
in the Executive Addendum; provided that such post-termination exercise period
shall end upon the consummation of a Change in Control, unless such nonstatutory
stock options are assumed in the Change in Control; provided, further, that in
no event shall such post-termination exercise period exceed the expiration of
the maximum term of the nonstatutory stock options. Subject to Section 2(d) and
Section 3, the accelerated vesting described above shall be effective as of the
Qualifying Termination. With respect to awards that would otherwise vest only
upon satisfaction of performance criteria, the Equity Acceleration shall apply
at target level of such performance criteria.
(c)    Special Cash Payments in Lieu of COBRA Premiums. Notwithstanding Section
2(a)(ii) or Section 2(b)(ii) above, if the Executive is eligible for, and the
Company determines, in its sole discretion, that it cannot pay, the COBRA
premiums without a substantial risk of violating applicable law (including
Section 2716 of the Public Health Service Act) which will cause significant
financial harm to the Company, the Company instead shall pay to the Executive,
on the first day of each calendar month, a fully taxable cash payment equal to
the applicable COBRA premiums for that month (including premiums for the
Executive and the Executive’s eligible dependents who have elected and remain
enrolled in such COBRA coverage), subject to applicable tax withholdings (such
amount, the “Special Cash Payment”), for the remainder of the period the
Executive remains eligible for the benefit under Section 2(a)(ii) or Section
2(b)(ii) above. The Executive may, but is not obligated to, use such Special
Cash Payments toward the cost of COBRA premiums. In the event the Company opts
for the Special Cash Payments, then on the sixtieth (60th) day following the
Separation, the Company will make the first payment to the Executive under this
Section 2(c), in a lump sum, equal to the aggregate Special Cash Payments that
the Company would have paid through such date had the Special Cash Payments
commenced on the first day of the first month following the Separation through
such sixtieth (60th) day, with the balance of the Special Cash Payments paid
monthly thereafter.
(d)    General Release. Any other provision of this Agreement notwithstanding,
Section 2(a), Section 2(b), and Section 2(c) above shall not apply unless the
Executive (i) has executed a general release (in a form prescribed by the
Company and provided to other executives similarly situated) (“General Release”)
of all known and unknown claims that he or she may then have against the Company
or persons affiliated with the Company and such release has become effective and
(ii) has agreed not to prosecute any legal action or other proceeding based upon
any of such claims. The General Release must be in the form prescribed by the
Company, without alterations. The Company will deliver the form to the Executive
within thirty (30) days after the Executive’s Separation. The Executive must
execute and return the General Release within the time period specified in the
form. The Executive shall not be required to release any claims arising under
(a) any indemnification agreement between the Executive and the Company or (b)
any rights to indemnification, advancement of expenses or repayment arising
under the Company’s Amended and Restated Certificate of Incorporation, the
Company’s Amended and Restated Bylaws or the indemnification provisions of
applicable State statutes, in each case as currently in effect or as
subsequently amended.
(e)    Accrued Compensation and Benefits. In connection with any termination of
employment prior to, upon or following a Change in Control (whether or not a
Qualifying Termination), the Company shall pay Executive’s earned but unpaid
base salary and other vested but unpaid cash entitlements for the period through
and including the termination of employment, including unused earned vacation
pay and unreimbursed documented business expenses incurred by Executive through
and including the date of termination (collectively “Accrued Compensation and
Expenses”), as required by law and the applicable Company plan or policy. In
addition, Executive shall be entitled to any other vested benefits earned by
Executive for the period through and including the termination date of
Executive’s employment under any


3


    

--------------------------------------------------------------------------------




other employee benefit plans and arrangements maintained by the Company, in
accordance with the terms of such plans and arrangements, except as modified
herein (collectively “Accrued Benefits”). Any Accrued Compensation and Expenses
to which the Executive is entitled shall be paid to the Executive in cash as
soon as administratively practicable after the termination, and, in any event,
no later than two and one-half (2-1/2) months after the end of the taxable year
of the Executive in which the termination occurs. Any Accrued Benefits to which
the Executive is entitled shall be paid to the Executive as provided in the
relevant plans and arrangement.
3.COVENANTS.
(a)    Non-Competition. The Executive agrees that, during his or her employment
with the Company, he or she shall not engage in any other employment, consulting
or other business activity (whether full-time or part-time) that would create a
conflict of interest with the Company.
(b)    Non-Solicitation. The Executive agrees that, during his or her employment
with the Company and for a one (1) year period thereafter, her or she will not
directly or indirectly solicit away employees or consultants of the Company for
his or her own benefit or for the benefit of any other person or entity, nor
will the Executive encourage or assist others to do so.
(c)    Cooperation and Non-Disparagement. The Executive agrees that, during the
six-month period following his or her cessation of employment, he or she shall
cooperate with the Company in every reasonable respect and shall use his or her
best efforts to assist the Company with the transition of Executive’s duties to
his or her successor. The Executive further agrees that, during this six-month
period, he or she shall not in any way or by any means disparage the Company,
the members of the Board or the Company’s officers and employees.
(d)    This Section 3 shall in no manner limit obligations of the Executive
under any other agreement between the Company and the Executive in any manner;
provided, however, that to the extent the terms of this Section 3 directly
conflict with the terms of any such agreement, the agreement containing the most
Company-favorable terms that are enforceable shall govern.
4.DEFINITIONS.
(a)    “Board” means the Company’s Board of Directors.
(b)    “Cause” means (i) the Executive has been convicted of, or has pleaded
guilty or nolo contendere to, any felony or crime involving moral turpitude,
(ii) the Executive has engaged in willful misconduct which is injurious to the
Company or materially failed or refused to perform the material duties lawfully
and reasonably assigned to the Executive or has performed such material duties
with gross negligence or has breached any material term or condition of this
Agreement, the Executive’s Employment, Confidential Information and Intellectual
Property Assignment Agreement with the Company or any other material agreement
with the Company, in any case after written notice by the Company of such
misconduct, performance issue, gross negligence or breach of terms or conditions
and an opportunity to cure within thirty (30) days of such written notice
thereof from the Company, unless such misconduct, nonperformance, gross
negligence or breach is, by its nature, not curable, or (iii) the Executive has
committed any act of fraud, theft, embezzlement, misappropriation of funds,
breach of fiduciary duty or other willful act of material dishonesty against the
Company that results in material harm to the Company. Cause also shall have the
meaning as may be set forth in the Executive Addendum.


4


    

--------------------------------------------------------------------------------




(c)    “Code” means the Internal Revenue Code of 1986, as amended.
(d)    “Change in Control” means the occurrence of any of the following events:
(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities; or (ii) the consummation of the
sale or disposition by the Company of all or substantially all of the Company’s
assets; or (iii) the consummation of a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or its parent) at least
fifty percent (50%) of the total voting power represented by the voting
securities of the Company or such surviving entity or its parent outstanding
immediately after such merger or consolidation; provided that the event also
qualifies as a change in control under U.S. Treasury Regulation
1.409A-3(i)(5)(v) or 1.409A-3(i)(5)(vii).
(e)    “Change in Control Period” means the period commencing three (3) months
prior to a Change in Control (only if after a Potential Change in Control) and
ending twelve (12) months following a Change in Control.
(f)    “Disability” means a physical or mental incapacity or disability as a
result of which Executive becomes unable to perform the essential functions of
Executive’s job at the Company (if appropriate, with reasonable accommodation)
for a continuous period of ninety (90) days or for an aggregate of one-hundred
twenty (120) days in any consecutive twelve (12) month period.
(g)    “Equity Awards” means all options to purchase shares of Company common
stock as well as any and all other stock-based awards granted to the Executive,
including but not limited to stock bonus awards, restricted stock, restricted
stock units (“RSUs”) or stock appreciation rights.
(h)    “Exchange Act” means the Securities Exchange Act of 1934, as amended
(i)    “Good Reason” means a cessation of the Executive’s employment as a result
of the Executive’s resignation within twelve (12) months after the occurrence of
one or more of the following without the Executive’s consent: (i) a reduction of
more than 10% in Executive’s base salary as an employee of the Company, except
to the extent that the Company implements an equal percentage reduction
applicable to all executive officers and management personnel; (ii) a material
reduction in the Executive’s duties, responsibilities or authority at the
Company; (iii) a change in the geographic location at which Executive must
perform services which results in an increase in the one-way commute of
Executive by more than 50 miles; (iv) a successor of the Company as set forth in
Section 5(a) hereof does not assume this Agreement; or (v) as specified in the
Executive Addendum. A resignation for Good Reason will not be deemed to have
occurred unless the Executive gives the Company written notice of the condition
within ninety (90) days after the condition comes into existence and the Company
fails to remedy the condition within thirty (30) days after receiving the
Executive’s written notice.
(j)    “Potential Change in Control” means the date of execution of a definitive
agreement whereby the Company will consummate a Change in Control if such
transaction is consummated.
(k)    “Qualifying Termination” means a Separation resulting from (i) a
termination by the Company of the Executive’s employment for any reason other
than Cause, or (ii) a voluntarily resignation by the Executive


5


    

--------------------------------------------------------------------------------




of his or her employment for Good Reason. Termination by Disability will not
constitute a Qualifying Termination.
(l)    “Separation” means a “separation from service,” as defined in the
regulations under Section 409A of the Code.
5.SUCCESSORS.
(a)    Company’s Successors. The Company shall require any successor (whether
direct or indirect and whether by purchase, lease, merger, consolidation,
liquidation or otherwise) to all or substantially all of the Company’s business
and/or assets, by an agreement in substance and form satisfactory to the
Executive, to assume this Agreement and to agree expressly to perform this
Agreement in the same manner and to the same extent as the Company would be
required to perform it in the absence of a succession. For all purposes under
this Agreement, the term “Company” shall include any successor to the Company’s
business and/or assets or which becomes bound by this Agreement by operation of
law.
(b)    Executive’s Successors. This Agreement and all rights of the Executive
hereunder shall inure to the benefit of, and be enforceable by, the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
6.GOLDEN PARACHUTE TAXES.
(a)    Best After-Tax Result. In the event that any payment or benefit received
or to be received by Executive pursuant to this Agreement or otherwise
(“Payments”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code and (ii) but for this subsection (a), be subject to the
excise tax imposed by Section 4999 of the Code, any successor provisions, or any
comparable federal, state, local or foreign excise tax (“Excise Tax”), then,
subject to the provisions of Section 6(b) hereof, such Payments shall be either
(A) provided in full pursuant to the terms of this Agreement or any other
applicable agreement, or (B) provided as to such lesser extent which would
result in no portion of such Payments being subject to the Excise Tax (“Reduced
Amount”), whichever of the foregoing amounts, taking into account the applicable
federal, state, local and foreign income, employment and other taxes and the
Excise Tax (including, without limitation, any interest or penalties on such
taxes), results in the receipt by Executive, on an after-tax basis, of the
greatest amount of payments and benefits provided for hereunder or otherwise,
notwithstanding that all or some portion of such Payments may be subject to the
Excise Tax. Unless the Company and Executive otherwise agree in writing, any
determination required under this Section shall be made by independent tax
counsel designated by the Company and reasonably acceptable to Executive
(“Independent Tax Counsel”), whose determination shall be conclusive and binding
upon Executive and the Company for all purposes. For purposes of making the
calculations required under this Section 6(a), Independent Tax Counsel may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code; provided that Independent Tax Counsel shall
assume that Executive pays all taxes at the highest marginal rate. The Company
and Executive shall furnish to Independent Tax Counsel such information and
documents as Independent Tax Counsel may reasonably request in order to make a
determination under this Section. The Company shall bear all costs that
Independent Tax Counsel may reasonably incur in connection with any calculations
contemplated by this Section. In the event that Section 6(a)(ii)(B) above
applies, then based on the information provided to Executive and the Company by
Independent Tax Counsel, Executive may, in Executive’s sole discretion and
within 30 days of the date on which Executive is provided with the information
prepared by Independent Tax Counsel, determine which and how much of the
Payments (including the accelerated vesting of equity compensation awards) to be
otherwise received by Executive


6


    

--------------------------------------------------------------------------------




shall be eliminated or reduced (as long as after such determination the value
(as calculated by Independent Tax Counsel in accordance with the provisions of
Sections 280G and 4999 of the Code) of the amounts payable or distributable to
Executive equals the Reduced Amount). If the Internal Revenue Service (the
“IRS”) determines that any Payment is subject to the Excise Tax, then Section
6(b) hereof shall apply, and the enforcement of Section 6(b) shall be the
exclusive remedy to the Company.
(b)    Adjustments. If, notwithstanding any reduction described in Section 6(a)
hereof (or in the absence of any such reduction), the IRS determines that
Executive is liable for the Excise Tax as a result of the receipt of one or more
Payments, then Executive shall be obligated to surrender or pay back to the
Company, within 120 days after a final IRS determination, an amount of such
payments or benefits equal to the “Repayment Amount.” The Repayment Amount with
respect to such Payments shall be the smallest such amount, if any, as shall be
required to be surrendered or paid to the Company so that Executive’s net
proceeds with respect to such Payments (after taking into account the payment of
the Excise Tax imposed on such Payments) shall be maximized. Notwithstanding the
foregoing, the Repayment Amount with respect to such Payments shall be zero if a
Repayment Amount of more than zero would not eliminate the Excise Tax imposed on
such Payments or if a Repayment Amount of more than zero would not maximize the
net amount received by Executive from the Payments. If the Excise Tax is not
eliminated pursuant to this Section 6(b), Executive shall pay the Excise Tax.
7.MISCELLANEOUS PROVISIONS.
(a)    Section 409A. For purposes of Section 409A of the Code, if the Company
determines that Executive is a “specified employee” under Code Section
409A(a)(2)(B)(i) at the time of a Separation, then (i) the severance benefits
under Section 2, to the extent subject to Code Section 409A, will commence
during the seventh month after the Executive’s Separation and (ii) will be paid
in a lump sum on the earliest practicable date permitted by Section 409A(a)(2)
of the Code. Any termination of Executive’s employment is intended to constitute
a Separation from Service and will be determined consistent with the rules
relating to a “separation from service” as such term is defined in Treasury
Regulation Section 1.409A-1. It is intended that each installment of the
payments provided hereunder constitute separate “payments” for purposes of
Treasury Regulation Section 1.409A-2(b)(2)(i). It is further intended that
payments hereunder satisfy, to the greatest extent possible, the exemption from
the application of Section 409A of the Code (and any state law of similar
effect) provided under Treasury Regulation Section 1.409A-1(b)(4) (as a
“short-term deferral”). To the extent that any provision of this Agreement is
ambiguous as to its compliance with Section 409A of the Code, the provision will
be read in such a manner so that all payments hereunder comply with Section 409A
of the Code. Except as otherwise expressly provided herein, to the extent any
expense reimbursement or the provision of any in-kind benefit under this Policy
is determined to be subject to Section 409A of the Code, the amount of any such
expenses eligible for reimbursement, or the provision of any in-kind benefit, in
one calendar year shall not affect the expenses eligible for reimbursement in
any other taxable year (except for any lifetime or other aggregate limitation
applicable to medical expenses), in no event shall any expenses be reimbursed
after the last day of the calendar year following the calendar year in which
Executive incurred such expenses, and in no event shall any right to
reimbursement or the provision of any in-kind benefit be subject to liquidation
or exchange for another benefit.
(b)    Other Severance Arrangements. Except as otherwise specified herein, this
Agreement represents the entire agreement between you and the Company with
respect to any and all severance arrangements, vesting acceleration arrangements
and post-termination stock option exercise period arrangements, and supersedes
and replaces any and all prior verbal or written discussions, negotiations
and/or agreements between the Executive and the Company relating to the subject
matter hereof, including but not limited to, any and all prior agreements
governing any Equity Award, severance and salary continuation arrangements,


7


    

--------------------------------------------------------------------------------




programs and plans which were previously offered by the Company, or any
predecessor of the Company (including by merger or otherwise) to the Executive,
and change in control and severance arrangements pursuant to an employment
agreement or offer letter, and Executive hereby waives Executive’s rights to
such other benefits. In no event shall any individual receive cash severance
benefits under both this Agreement and any other severance pay or salary
continuation program, plan or other arrangement with the Company.
(c)    Dispute Resolution. To ensure rapid and economical resolution of any and
all disputes that might arise in connection with this Agreement, Executive and
the Company agree that any and all disputes, claims, and causes of action, in
law or equity, arising from or relating to this Agreement or its enforcement,
performance, breach, or interpretation, will be resolved solely and exclusively
by final, binding, and confidential arbitration, by a single arbitrator, in San
Mateo County, and conducted by the American Arbitration Association under its
then-existing employment rules and procedures. Nothing in this section, however,
is intended to prevent either party from obtaining injunctive relief in court to
prevent irreparable harm pending the conclusion of any such arbitration. Each
party to an arbitration or litigation hereunder shall be responsible for the
payment of its own attorneys’ fees.
(d)    Notice. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid or deposited with Federal Express
Corporation, with shipping charges prepaid. In the case of the Executive, mailed
notices shall be addressed to him or her at the home address which he or she
most recently communicated to the Company in writing. In the case of the
Company, mailed notices shall be addressed to its corporate headquarters, and
all notices shall be directed to the attention of its Secretary.
(e)    Amendment; Waiver. This Agreement may not be amended or waived except by
a writing signed by Executive and by a duly authorized representative of the
Company other than Executive. No provision of this Agreement shall be modified,
waived, superseded or discharged unless the modification, waiver or discharge is
agreed to in writing and signed by the Executive and by an authorized officer of
the Company (other than the Executive) and, to the extent it supersedes this
Agreement, that this Agreement is referred to by date. No waiver by either party
of any breach of, or of compliance with, any condition or provision of this
Agreement by the other party shall be considered a waiver of any other condition
or provision or of the same condition or provision at another time.
(f)    Withholding Taxes. All payments made under this Agreement shall be
subject to reduction to reflect taxes or other charges required to be withheld
by law.
(g)    Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
(h)    No Retention Rights. Nothing in this Agreement shall confer upon the
Executive any right to continue in service for any period of specific duration
or interfere with or otherwise restrict in any way the rights of the Company or
any subsidiary of the Company or of the Executive, which rights are hereby
expressly reserved by each, to terminate his or her service at any time and for
any reason, with or without Cause.
(i)    Choice of Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of California
(other than their choice-of-law provisions).


8


    

--------------------------------------------------------------------------------




[Remainder of Page Intentionally Left Blank]




9


    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties has executed this Severance and Change
in Control Agreement, in the case of the Company by its duly authorized officer,
as of the day and year first above written.
 
CLOUDERA, INC.
/s/ Arun C. Murthy
/s/ Tom Reilly
Arun C. Murthy
By:
Tom Reilly
 
Title:
Chief Executive Officer









10


        

--------------------------------------------------------------------------------




EXECUTIVE ADDENDUM TO THE
SEVERANCE AND CHANGE IN CONTROL AGREEMENT


This Executive Addendum incorporates and is governed by the Severance and Change
in Control Agreement and is entered into as of December 31, 2018 by and between
Arun C. Murthy (the “Executive”) and Cloudera, Inc., a Delaware corporation (the
“Company”) and is effective on the earlier of (a) the 12-month anniversary of
the Executive’s Start Date (as set forth in the offer letter by and between the
Executive and the Company dated on or about the date hereof) (b) a Change in
Control of the Company (the “Effective Date”). Collectively, these documents are
referred to as the “Agreement”.
Severance Multiplier (Other than During a Change in Control Period)
As used in Section 2(a)(i) of the Agreement, the “Severance Multiplier (Other
than During a Change in Control Period)” shall be: 100%
COBRA Continuation Period (Other than During a Change in Control Period)
As used in Section 2(a)(ii) of the Agreement, the “COBRA Continuation Period
(Other than During a Change in Control Period)” shall mean: 12 months
Severance Multiplier (During a Change in Control Period)
As used in Section 2(b)(i) of the Agreement, the “Severance Multiplier (During a
Change in Control Period)” shall be: 100%
COBRA Continuation Period (During a Change in Control Period)
As used in Section 2(b)(ii) of the Agreement, the “COBRA Continuation Period
(During a Change in Control Period)” shall mean: 12 months
Equity Acceleration (During a Change in Control Period)
As used in Section 2(b)(iii) of the Agreement, the “Equity Acceleration” shall
mean: 100% of the then unvested shares subject to the applicable Equity Awards.
Post-Termination Exercise Date
As used in Section 2(a)(iii) and Section 2(b)(iii) of the Agreement, the
“Post-Termination Exercise Date” shall be the 12 month anniversary of the
effective date of the Executive’s Qualifying Termination.








11


    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties has executed this Executive Addendum to
the Severance and Change in Control Agreement, in the case of the Company by its
duly authorized officer, as of the day and year first above written.
 
CLOUDERA, INC.
________________________________
 
Arun C. Murthy
By:
Tom Reilly
 
Title:
Chief Executive Officer











12


    